Case 1:18-cv-00390-MN Document 265 Filed 11/25/20 Page 1 of 10 PageID #: 4591




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

VIFOR FRESENIUS MEDICAL CARE       )
RENAL PHARMA LTD. and VIFOR        )
FRESENIUS MEDICAL CARE RENAL       )
PHARMA FRANCE S.A.S.,              )
                                   )                  C.A. No. 18-390-MN
                  Plaintiffs,      )
                                   )
       v.                          )
                                   )
LUPIN PHARMACEUTICALS, INC., LUPIN )
INC., and TEVA PHARMACEUTICALS     )
USA, INC.                          )
                                   )
                  Defendants.      )

            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Vifor Fresenius Medical Care Renal Pharma Ltd. (“VFMCRP Switzerland”)

and Vifor Fresenius Medical Care Renal Pharma France S.A.S. (“VFMCRP France”)

(collectively, “Plaintiffs” or “Vifor Fresenius”) hereby assert the following claims for patent

infringement against Defendants Lupin Pharmaceuticals, Inc. (“Lupin Pharmaceuticals”) and

Lupin Inc. (collectively, “Lupin”), and Teva Pharmaceuticals USA, Inc. (“Teva”), and allege as

follows:

                                  NATURE OF THE ACTION

       1.      This is an action for infringement of U.S. Patent No. 9,561,251 as corrected by

the Certificate of Correction that issued on August 13, 2019 (“the ’251 patent”) under the laws of

the United States, 35 U.S.C. § 100, et seq. arising from Lupin’s and Teva’s filing of Abbreviated

New Drug Applications (“ANDAs”) with the United States Food and Drug Administration

(“FDA”) seeking approval to commercially market generic versions of Plaintiffs’ VELPHORO®

drug product prior to the expiration of the ’251 patent.
Case 1:18-cv-00390-MN Document 265 Filed 11/25/20 Page 2 of 10 PageID #: 4592




                                         THE PARTIES

       2.      Plaintiff VFMCRP Switzerland is a corporation organized and existing under the

laws of Switzerland with its principal place of business at Rechenstraße 37, St. Gallen, 9011,

Switzerland.

       3.      Plaintiff VFMCRP France is a simplified joint stock company (société par actions

simplifiée) organized and existing under the laws of the Republic of France which has its

principal place of business at 100-101 Terrasse Boieldieu Tour Franklin La Défense 8 F-92042

Paris La Défense Cedex, France. VFMCRP France is a wholly-owned subsidiary of VFMCRP

Switzerland.

       4.      On information and belief, defendant Lupin Pharmaceuticals is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at Harborplace Tower, 111 South Calvert Street, Baltimore, Maryland 21202. On

information and belief, Lupin Pharmaceuticals is in the business of, among other things,

manufacturing and selling generic copies of branded pharmaceutical products for the U.S.

market.

       5.      On information and belief, defendant Lupin Inc. is a corporation organized and

existing under the laws of the State of Delaware, having a principal place of business at Harbor

Place Tower, 111 South Calvert Street, 21st Floor, Baltimore, Maryland 21202.               Upon

information and belief, Lupin Inc. is the current holder of the Lupin ANDA. Upon information

and belief, Lupin Inc. has been transferred all rights to Lupin’s ANDA, and is in the business of,

among other things, manufacturing generic copies of branded pharmaceutical products that are

marketed throughout the United States including in this Judicial District.




                                               -2-
Case 1:18-cv-00390-MN Document 265 Filed 11/25/20 Page 3 of 10 PageID #: 4593




       6.      On information and belief, Teva is a corporation organized and existing under the

laws of the State of Delaware, having a principal place of business at 1090 Horsham Road, North

Wales, Pennsylvania 19454.

                                       THE ’251 PATENT

       7.      On February 7, 2017, the PTO issued U.S. Patent No. 9,561,251, entitled

“Pharmaceutical compositions.” The inventors of the ’251 patent are Ludwig Daniel Weibel and

Erik Philipp. VFMCRP Switzerland is the assignee of the ’251 patent. On August 13, 2019, the

PTO issued a Certificate of Correction regarding the ’251 patent. A copy of the ’251 patent, as

corrected by the Certificate of Correction, is attached hereto as Exhibit A.

                            THE VELPHORO® DRUG PRODUCT

       8.      VFMCRP France holds an approved New Drug Application (“NDA”) under

Section 505(a) of the Federal Food, Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

sucroferric oxyhydroxide chewable tablets, 500 mg (NDA No. 205109), sold under the trade

name VELPHORO®. VELPHORO® is a phosphate binder indicated for the control of serum

phosphorus levels in patients with chronic kidney disease on dialysis. VFMCRP France received

approval for VELPHORO® from the FDA in November 2013.

       9.      The claims of the ’251 patent cover, inter alia, pharmaceutical formulations

containing sucroferric oxyhydroxide.

       10.     Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the ’251 patent

is listed in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”), in connection with VELPHORO®.

                           ACTS GIVING RISE TO THIS ACTION

       11.     On information and belief, Lupin Atlantis Pharmaceuticals SA submitted

Abbreviated New Drug Application No. 211386 (the “Lupin ANDA”) to the FDA under § 505(j)

                                                -3-
Case 1:18-cv-00390-MN Document 265 Filed 11/25/20 Page 4 of 10 PageID #: 4594




of the FFDCA (21 U.S.C. § 355(j)). On information and belief, as of September 28, 2020, the

applicant for the Lupin ANDA is Lupin Inc. On information and belief, the Lupin ANDA seeks

approval to engage in the commercial manufacture, use, offer for sale, and/or sale of a

sucroferric oxyhydroxide chewable tablets, 500 mg,(the “Lupin Proposed ANDA Product”), a

generic version of VELPHORO®. The Lupin ANDA specifically seeks FDA approval to market

the Lupin Proposed ANDA Product prior to the expiration of the ’251 patent.

       12.     On information and belief, following any FDA approval of the Lupin ANDA,

Lupin will make, use, offer to sell, or sell the Lupin Proposed ANDA Product throughout the

United States, or import such generic products into the United States.

       13.     On or about January 29, 2018, Vifor Fresenius received a letter dated January 26,

2018 from Lupin’s counsel stating that the Lupin ANDA includes a certification under 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) (the “Lupin Paragraph IV Certification”), which provides that, in Lupin’s

opinion, the ’251 patent is “invalid, unenforceable, and/or will not be infringed by the

commercial manufacture, use or sale” of the Lupin Proposed ANDA Product.

       14.     This action is being commenced before the expiration of 45 days from the date

Vifor Fresenius received the Lupin Paragraph IV Certification Letter.

       15.     On information and belief, Teva submitted Abbreviated New Drug Application

No. 211411 (the “Teva ANDA”) to the FDA under § 505(j) of the FFDCA (21 U.S.C. § 355(j)).

On information and belief, the Teva ANDA seeks approval to engage in the commercial

manufacture, use, offer for sale, and/or sale of a sucroferric oxyhydroxide chewable tablets, 500

mg, (the “Teva Proposed ANDA Product”), a generic version of VELPHORO®. The Teva

ANDA specifically seeks FDA approval to market the Teva Proposed ANDA Product prior to

the expiration of the ’251 patent.



                                               -4-
Case 1:18-cv-00390-MN Document 265 Filed 11/25/20 Page 5 of 10 PageID #: 4595




       16.     On information and belief, following any FDA approval of the Teva ANDA, Teva

will make, use, offer to sell, or sell the Teva Proposed ANDA Product throughout the United

States, or import such generic products into the United States.

       17.     On or about February 6, 2018, Vifor Fresenius received a letter dated February 5,

2018 from Teva’s counsel stating that the Teva ANDA includes a certification under 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) (the “Teva Paragraph IV Certification”), which provides that, in Teva’s

opinion, the ’251 patent is “invalid, unenforceable, and/or will not be infringed by the

commercial manufacture, use or sale” of the Teva Proposed ANDA Product.

       18.     This action is being commenced before the expiration of 45 days from the date

Vifor Fresenius received the Teva Paragraph IV Certification Letter.

                        JURISDICTION AND VENUE OVER LUPIN

       19.     This Court has subject matter jurisdiction over the matters asserted herein under

28 U.S.C. §§ 1331 and 1338(a).

       20.     This Court has personal jurisdiction over Lupin Pharmaceuticals because, inter

alia, Lupin Pharmaceuticals is a corporation organized and existing under the laws of the State of

Delaware.

       21.     This Court has personal jurisdiction over Lupin Inc. because, inter alia, Lupin

Inc. is a corporation organized and existing under the laws of the State of Delaware.

       22.     Venue is proper for Lupin Pharmaceuticals under 28 U.S.C. §§ 1391 and 1400(b)

because, inter alia, Lupin Pharmaceuticals is a corporation organized and existing under the laws

of the State of Delaware.

       23.     Venue is proper for Lupin Inc. under 28 U.S.C. §§ 1391 and 1400(b) because,

inter alia, Lupin Inc. is a corporation organized and existing under the laws of the State of

Delaware.

                                               -5-
Case 1:18-cv-00390-MN Document 265 Filed 11/25/20 Page 6 of 10 PageID #: 4596




                          JURISDICTION AND VENUE OVER TEVA

          24.    This Court has subject matter jurisdiction over the matters asserted herein under

28 U.S.C. §§ 1331 and 1338(a).

          25.    This Court has personal jurisdiction over Teva because, inter alia, Teva is a

corporation organized and existing under the laws of the State of Delaware.

          26.    Venue is proper for Teva under 28 U.S.C. §§ 1391 and 1400(b) because, inter

alia, Teva is a corporation organized and existing under the laws of the State of Delaware.

                COUNT II: INFRINGEMENT OF THE ’251 PATENT BY LUPIN

          27.    Vifor Fresenius repeats and realleges paragraphs 1-26 above as if fully set forth

herein.

          28.    By filing the Lupin ANDA for the purpose of obtaining approval to engage in the

commercial manufacture, use, offer for sale, sale, or importation into the United States of the

Lupin Proposed ANDA Product before the expiration of the ’251 patent, Lupin committed an act

of infringement under 35 U.S.C. § 271(e)(2).

          29.    On information and belief, if Lupin commercially makes, uses, offers to sell, or

sells the Lupin Proposed ANDA Product within the United States, or imports the Lupin Proposed

ANDA Product into the United States, or induces or contributes to any such conduct during the

term of the ’251 patent, Lupin will further infringe at least claims 1, 10, 21, 24, 34, 35, 36, 38,

39, and 40 of the ’251 patent under 35 U.S.C. §§ 271(a), (b), and/or (c). Upon information and

belief, in order to claim bioequivalence between the Lupin Proposed ANDA Product and

VELPHORO®, Lupin was required to select an oral dosage form containing approximately 800

mg of iron oxy-hydroxide and saccharose (sucrose) and a starch, thereby establishing

infringement of the ’251 patent. In addition, the Lupin Paragraph IV certification does not

dispute that it infringes at least claim 1 of the ’251 patent.

                                                  -6-
Case 1:18-cv-00390-MN Document 265 Filed 11/25/20 Page 7 of 10 PageID #: 4597




          30.    Lupin Pharmaceuticals has had knowledge of the ’251 patent by at least the date

of service of the original Complaint. Lupin Inc. has had knowledge of the ’251 patent by at least

the date of service of this Second Amended Complaint.

          31.    Plaintiffs will be irreparably harmed if Lupin is not enjoined from making,

selling, using or importing the Lupin Proposed ANDA Product, which upon information and

belief will infringe the ’251 patent. Plaintiffs do not have an adequate remedy at law.

                COUNT III: INFRINGEMENT OF THE ’251 PATENT BY TEVA

          32.    Vifor Fresenius repeats and realleges paragraphs 1-31 above as if fully set forth

herein.

          33.    By filing the Teva ANDA for the purpose of obtaining approval to engage in the

commercial manufacture, use, offer for sale, sale, or importation into the United States of the

Teva Proposed ANDA Product before the expiration of the ’251 patent, Teva committed an act

of infringement under 35 U.S.C. § 271(e)(2).

          34.    On information and belief, if Teva commercially makes, uses, offers to sell, or

sells the Teva Proposed ANDA Product within the United States, or imports the Teva Proposed

ANDA Product into the United States, or induces or contributes to any such conduct during the

term of the ’251 patent, Teva will further infringe at least claims 1, 10, 21, 24, 34, 35, 36, 38, 39,

and 40 of the ’251 patent under 35 U.S.C. §§ 271(a), (b), and/or (c). Upon information and

belief, in order to claim bioequivalence between the Teva Proposed ANDA Product and

VELPHORO®, Teva was required to select an oral dosage form containing approximately 800

mg of iron oxy-hydroxide and saccharose (sucrose) and a starch, thereby establishing

infringement of the ’251 patent. In addition, the Teva Paragraph IV certification does not

dispute that it infringes at least claim 1 of the ’251 patent.



                                                  -7-
Case 1:18-cv-00390-MN Document 265 Filed 11/25/20 Page 8 of 10 PageID #: 4598




        35.    Teva has had knowledge of the ’251 patent since at least the date Teva submitted

its ANDA and was aware that submission of its ANDA constituted an act of infringement under

35 U.S.C. § 271(e)(2).

        36.    Plaintiffs will be irreparably harmed if Teva is not enjoined from making, selling,

using or importing its Proposed ANDA Product, which upon information and belief will infringe

the ’251 patent. Plaintiffs do not have an adequate remedy at law.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request the following relief:

        A.     A Judgment that Lupin has infringed one or more claims of the ’251 patent by

filing the Lupin ANDA;

        B.     A Judgment that Lupin has infringed, and that Lupin’s making, using, offering to

sell, selling, or importing the Lupin Proposed ANDA Product would constitute infringement of

one or more claims of the ’251 patent, and/or induce or contribute to the infringement of one or

more claims of the ’251 patent pursuant to 35 U.S.C. §§ 271(a), (b) and/or (c);

        C.     A permanent injunction restraining and enjoining Lupin, and its officers, agents,

attorneys, and employees, and those acting in privity or concert with them, from engaging in the

commercial manufacture, use, offer for sale, or sale within the United States, or importation into

the United States, of the Lupin Proposed ANDA Product until after the expiration of the ’251

patent, or any later expiration of exclusivity to which Plaintiffs are or become entitled;

        D.     An Order that the effective date of any approval of the Lupin ANDA relating to

the Lupin Proposed ANDA Product be a date that is not earlier than the expiration date of the

’251 patent as extended plus any other regulatory exclusivity to which Plaintiffs are or become

entitled;



                                                -8-
Case 1:18-cv-00390-MN Document 265 Filed 11/25/20 Page 9 of 10 PageID #: 4599




        E.     A Judgment that Teva has infringed one or more claims of the ’251 patent by

filing the Teva ANDA;

        F.     A Judgment that Teva has infringed, and that Teva’s making, using, offering to

sell, selling, or importing the Teva Proposed ANDA Product would constitute infringement of

one or more claims of the ’251 patent, and/or induce or contribute to the infringement of one or

more claims of the ’251 patent pursuant to 35 U.S.C. §§ 271(a), (b) and/or (c);

        G.     A permanent injunction restraining and enjoining Teva, and its officers, agents,

attorneys, and employees, and those acting in privity or concert with them, from engaging in the

commercial manufacture, use, offer for sale, or sale within the United States, or importation into

the United States, of the Teva Proposed ANDA Product until after the expiration of the ’251

patent, or any later expiration of exclusivity to which Plaintiffs are or become entitled;

        H.     An Order that the effective date of any approval of the Teva ANDA relating to the

Teva Proposed ANDA Product be a date that is not earlier than the expiration date of the ’251

patent as extended plus any other regulatory exclusivity to which Plaintiffs are or become

entitled;

        I.     Such other and further relief as the Court may deem just and proper.




                                                -9-
Case 1:18-cv-00390-MN Document 265 Filed 11/25/20 Page 10 of 10 PageID #: 4600




 Date: November 25, 2020            FARNAN LLP


                                    s/ Brian E. Farnan
                                    Brian E. Farnan (Bar No. 4089)
                                    Michael J. Farnan (Bar No. 5165)
                                    919 N. Market Str., 12th Floor
                                    Wilmington, DE 19801
                                    Tel: (302) 777-0300
                                    Fax: (302) 777-0301
                                    bfarnan@farnanlaw.com
                                    mfarnan@farnanlaw.com

                                    Attorneys for Plaintiffs Vifor Fresenius Medical
                                    Care Renal Pharma, Ltd. and Vifor Fresenius
                                    Medical Care Renal Pharma France S.A.S.
OF COUNSEL:

Raymond N. Nimrod
Steven C. Cherny
Matthew A. Traupman
QUINN EMANUEL
 URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
(212) 849-7000

Lauren N. Martin
QUINN EMANUEL
 URQUHART & SULLIVAN, LLP
111 Huntington Ave, Suite 520
Boston, MA 02199
(617) 712-7100

Nancy Zhang
QUINN EMANUEL
 URQUHART & SULLIVAN, LLP
50 California St
San Francisco, CA 94111
(415) 875-6600




                                    - 10 -
